DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This action is responsive to the amendment filed on November 16, 2022. The examiner acknowledges the amendments to claims 16 and 17. Claims 16-18, 21-25, and 27-30 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 16-18, 24, 25, and 27-30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chu (US 2004/0087970 A1, hereinafter Chu ‘970) in view of Claren (US 5899909) and Chu (US 2005/0075660 A1, hereinafter Chu ‘660).
Claim 16: Chu ‘970 discloses an assembly for treating urinary incontinence in a patient, the assembly comprising: 
an implant 11 including a tissue support portion 95/99 (fig. 19); 
a first extension portion 100a and a second extension portion 100b (fig. 19; sling 95 may or may not include sleeve 99 and each end of the sleeve (or sling 95 if no sleeve is present) includes one or more connectors, tabs, or dilators [0195], considered to read on the claimed “extension portions”); the first extension portion forming a Y shape having a first end portion coupled to the implant, a second end portion coupled to the implant, and a third end portion (circle “B” at the end of the implant in fig. 19 indicates the implant ends may include one or more of the tabs/dilators/connectors illustrated in the figures that follow for connecting to insertion tools [0195]; figs. 41A-41C illustrate Y shaped extension portions 248 with first and second end portions coupled to the implant and a third end portion)
a first insertion tool 90a or 90b including a small-diameter needle 92a or 92b (the term “small” is not limited to any particular size in the claim; any needle could read on the limitation “small diameter needle” since any needle could be considered small relative to something else; although “small-diameter” is described in the specification as “e.g. less than 0.09 inch in diameter, preferably less than 0.07 or 0.06 inch in diameter” (p. 28, lines 11-14) these measurements are not read into the claim as the specification does not include a clear and intentional use of a special definition for the term “small-diameter” for limiting the scope of the claim) having a proximal end portion and a distal end portion defining a needle tip, the first extension portion being coupled to the first insertion tool (figs. 17-18; circle “A” at the distal tip of each insertion tool illustrated in figs. 17-18 indicates the tip may include one or more of the connectors illustrated in the figures that follow [0154]; in the embodiment of figs. 41A-41C, the needle includes a reduced-diameter section 238 and is coupled to the first Y-shaped extension portion 248), the needle of the first insertion tool having a length to extend between a medial incision in the patient and a lateral incision in the patient adjacent to a first obturator foramen (figs. 17-18 and 81A; [0188 and 0391-392]), the first insertion tool having a first curved portion (between lines A and B in annotated figure 81A below) having a radius of curvature (R1) from a center point on a first side of the first insertion tool and a second curved portion (between lines B and C) having a radius of curvature (R2) from a center point on a second side of the first insertion tool, the first side being opposite the second side (R1 and R2 are on opposite sides of the tool since they are on right and left sides of the needle respectively), at least a portion of the first curved portion being disposed on a first side of a longitudinal axis of a handle portion of the first insertion tool, at least a portion of the second curved portion being disposed on a second side of the longitudinal axis of the handle portion of the first insertion tool, the first side of the longitudinal axis of the handle portion of the first insertion tool being different than the second side of the longitudinal axis of the handle portion of the first insertion tool (see annotated figure below; first curved portion between A and B has a portion on the right side of the longitudinal axis, second curved portion between B and C has a portion on the left side of the longitudinal axis);

    PNG
    media_image1.png
    289
    197
    media_image1.png
    Greyscale
Chu ‘970 discloses the first insertion tool in figs. 41A-C comprises a reduced-diameter portion, but fails to disclose the first insertion tool comprises an aperture. However, Chu ‘970 discloses numerous other embodiments of insertion tools for coupling with looped extension portions, such as figs. 22A-35B and 65B-67B. Any of these apertures would also be configured to connect with the Y-shaped extension portion of figs. 41A-C via loop 250. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first insertion tool of the embodiment illustrated in Chu ‘970 figs. 41A-41B to include an aperture rather than a reduced diameter portion, as shown in Chu -970 figs. 22A-35B and 65B-67B, as such amounts to mere substitution of one type of connection mechanism (reduced diameter portion) for another (aperture) in order to achieve the predictable result of coupling a looped implant extension portion to an insertion tool.
With respect to figs. 17-18 and 81A, Chu ‘970 only mentions one insertion tool, however Chu ‘970 discloses several other embodiments where multiple insertion tools are provided (such as in [0366, 0382, 0405, and 0408]) therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to provide a second insertion tool also comprising a small-diameter needle having a proximal end portion and a distal end portion defining a needle tip, the tool including an aperture configured to be coupled to the second extension portion, the needle of the second insertion tool having a length to extend between a medial incision in the patient and a lateral incision in the patient adjacent to a second obturator foramen, in order to ensure a sterile tool is used on the second side of the patient. Provision of a second tool also amounts to mere duplication of parts, which holds no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04(VI)(B)).
Chu ‘970, as modified above, fails to disclose the proximal end portion of the second insertion tool includes the aperture configured to be coupled to the second extension portion. However, Claren discloses a sling implant insertion tool including a small-diameter needle 21A having a proximal end portion and a distal end portion defining a needle tip 22 (fig. 1), the proximal end portion of the insertion tool including an aperture 27 or other connection mechanism configured to be coupled to the end of a sling implant (figs. 1, 3, 4, and col. 3, lines 34-40). It would have been obvious to one of ordinary skill in the art at the time of the invention to locate the aperture in the system of Chu ‘970 at either the distal end (as in Chu ‘970) or the proximal end (as in Claren) as both locations would still allow a user to insert the sling in substantially the same way (by connecting the extension portion to the insertion tool needle shaft and guiding the insertion tool needle shaft through the desired tissue path). The specific location of the aperture on the insertion tool does not materially affect the functionality or operation of the device and selection of one location over another amounts to mere rearrangement of parts which does not patentably distinguish the claimed invention from the prior art (see MPEP 2144.04(VI)(C)).
Chu ‘970, as modified by Claren, does not clearly disclose the needle tip of the distal end portion defining a longitudinal axis extending away from the longitudinal axis of the handle portion (fig. 17 shows the distal tip extending away from the handle, however fig. 81A shows a distal tip more in alignment with the handle). However, Chu ‘660 discloses an trans-obturator insertion tool with a needle having a curved distal portion 14a/b or 24b which extends across a longitudinal axis of the handle from a first side to a second side, wherein the needle tip of the distal end portion defines a longitudinal axis that extends away from the longitudinal axis of the handle (figs. 1-2; [0063] “the curved section 24b may extend past, fall short of or extend up to the axis 27”; fig. 1 shows handle axis 11 and distal tip axis 15 extending away therefrom; fig. 2 shows handle axis 27 and tip 26 extending away therefrom). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Chu ‘970 in view of Claren such that the needle tip of the distal end portion defines a longitudinal axis extending away from the longitudinal axis of the handle portion, as taught by Chu ‘660, as Chu ‘660 discloses this shape is also suitable for the same trans-obturator path disclosed by Chu ‘970 and such a modification amounts to a mere change in shape and there is no evidence that the recited shape is critical (see MPEP 2144.04(IV)(B) In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
Claim 17: Chu ‘970, as modified in view of Claren and Chu ‘660, as applied to claim 16 above, discloses providing the assembly according to claim 16. Chu ‘970 further discloses:
creating a medial incision 966a in the patient, 
dissecting from the medial incision to tissue below a urethra (inherent when implanting a sling beneath the urethra through a vaginal incision), 
placing the tissue support portion to support the urethra
attaching the first extension portion to the first insertion tool, and
passing the first extension portion between the medial incision and an external location adjacent to an obturator foramen, the first insertion tool and the extension portion passing through the obturator foramen (figs. 81A-B and [0005 and 0392-393] describe all of the steps recited; it is noted that the order of the steps is not limited to only the order in which the steps are listed in the claim, therefore Chu ‘970 is considered to read on these steps even though Chu ‘970 describes attaching the first extension portion to the first insertion tool before placing the tissue support portion to support the urethra).
Claim 18: Chu ‘970, as modified by Claren and Chu ‘660, discloses the method of claim 17. Chu ‘970 further discloses:
inserting an end of the first insertion tool at a medial incision; 
advancing the needle of the first insertion tool toward the obturator foramen and through the obturator foramen; and 
advancing the first insertion tool through an exit point at external skin tissue adjacent to the obturator foramen (“the operator can reverse the direction in the trans-obturator approach by starting from a vaginal incision and tunneling through the obturator foramen to the thigh incision using the same embodiments described above” [0393]).
Claim 24: Chu ‘970, as modified by Claren and Chu ‘660, discloses all elements of claim 16. According to Applicant’s specification, a tip sharp enough to pierce tissue is defined as a tip that has a radius of curvature of no greater than 0.015 inches (p. 28, lines 23-25). Chu ‘970 discloses the insertion tool needle may have a pointed tip 26 at the distal end 24 designed for percutaneous punctuation and/or advancing through tissue [0155]; “percutaneous punctuation” is equivalent to piercing tissue, therefore the needle of Chu ‘970 is considered to have a radius of curvature at a tip at one end of the distal end portion of the needle that is less than 0.015 inches.
Claim 25: Chu ‘970, as modified by Claren and Chu ‘660, disclose all elements of claim 16. Furthermore, as disclosed with respect to claim 24, the tip of the needle of the insertion tool in the system of Chu ‘970, as modified by Claren and Chu ‘660, is pointed and configured to pierce tissue, and therefore is considered to have a radius of curvature of less than 0.015 inches. It would have been obvious to one of ordinary skill in the art at the time of the invention to configure the tip of the needle of the first insertion tool with an even smaller radius of curvature, such as less than 0.010 inches, as such would result in even sharper tips that can more easily penetrate through tissue.
Claim 27: Chu ‘970, as modified by Claren and Chu ‘660, discloses all elements of claim 16. Chu further discloses coupling the second extension portion to the insertion tool by a mechanical connector (for example, fig. 33 and [0227-229] show and describe connector 186). 
Claims 28: Chu ‘970, as modified by Claren and Chu ‘660, discloses all elements of claim 16. Chu ‘970 further discloses the tissue support portion 95 is formed of a mesh [0191]
Claims 29 and 30: Chu ‘970, as modified by Claren and Chu ‘660, discloses all elements of claim 16. Chu ‘970 further discloses the tissue support portion 95 is formed of a mesh [0191]. Chu ‘970 fails to specifically disclose the Y-shape extension portion of figs. 41A-C is formed of a suture. However, Chu ‘970 discloses another embodiment of an extension portion formed of a suture (loop connector 111 in fig. 22A-B is formed of a suture [0204]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Chu ‘970 in view of Claren and ‘Chu 660, such that the Y-shaped extension portion is formed of a suture, because Chu ‘970 further discloses suture as a suitable material for forming an extension portion configured to couple with the tip of an insertion tool and therefore would have been an obvious choice of material for other extension portions described by Chu ‘970.

Claims 21-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chu ‘970 in view of Claren and Chu ‘660, as applied to claim 16 above, and further in view of Mellier (US 2005/0065395 A1).
Claims 21-23: Chu ‘970, as modified by Claren and Chu ‘660, as applied to claim 16, fails to disclose the diameter of the needle. However, Mellier discloses a pelvic implant delivery needle with a diameter along a majority of its length as small as 0.5 mm (~0.02 inches) [0016]. It would have been obvious to one of ordinary skill in the art at the time of the invention to construct the needles used in the assembly of Chu ‘970, as modified by Claren and Chu ‘660, with diameters along a majority of their lengths as small as 0.02 inches, as taught by Mellier, since Mellier discloses pelvic implant needles of this size are known and used to deliver pelvic implants and needles with diameters on the smaller end of the range of Mellier would minimize the degree of tissue damage during insertion of the implant.
Response to Arguments
Applicant’s arguments with respect to claim(s) 16-18, 21-25, and 27-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Chu ‘660 is relied up on to teach the new limitations of claim 16.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE BURK KUHLMAN whose telephone number is (571)270-7130. The examiner can normally be reached Monday-Friday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791